Pursuant to remand of the Court of Appeals (Matter of Anonymous, 10 N Y 2d 740), the prior order of this court dated August 3, 1959, denying the petitioner’s application for admission to practice as an attorney and counselor at law, is vacated. The application is referred to the Committee on Character and Fitness, Second Judicial District, for the purpose of bringing up to date its prior investigations with respect to petitioner, and of rendering a report together with its recommendation. Pending the report and recommendation of the Character Committee, the application will he held in abeyance. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.